PER CURIAM.
A full consideration of this case satisfies us that both the issues involved were correctly decided by the court below. The opinion of Judge Kirkpatrick (In re Hoffman [D.C.] 16 F.Supp. 391), sets forth a satisfactory statement of the principles involved. We need only add that section 64a of the Bankruptcy Act, as amended (11 U. S.C.A. § 104(a), which authorizes the Bankruptcy Court to determine any question arising as to the amount, or’legality of a tax due and owing by the bankrupt, does not confer authority upon the court to waive the requirement of the Revenue Act (26 U.S.C.A. § 23 (k) that a bad debt, to be deductible from gross income, must be charged off by the taxpayer. To hold otherwise would be in effect to permit an amendment of the Revenue Act by the bankruptcy court. The decree is affirmed,